Case 6:19-cv-01272-RBD-GJK Document 17 Filed 11/12/19 Page 1 of 2 PageID 61



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

HEATHER LOOBY,

       Plaintiff,
                                              CASE NO.: 6:19-CV-1272-ORL-37GJK
vs.

PHYSICIANS RESOURCE, LLC, a
Florida For Profit Limited Liability
Company, and ROCHELLE CANNON,
Individually,

       Defendants.                       /

                              NOTICE OF SETTLEMENT

       COMES NOW the Plaintiff, HEATHER LOOBY, by and through the

undersigned counsel, and hereby gives notice that the Parties have agreed to settle

this matter in its entirety. The Parties will file the appropriate pleadings for dismissal

within sixty (60) days from the date of this filing.

       Dated this 12th day of November, 2019.

                                             Respectfully submitted,

                                             /s/ MATTHEW GUNTER
                                             Matthew Gunter, Esq.
                                             FBN 0077459
                                             Morgan & Morgan, P.A.
                                             P.O. Box 530244
                                             Atlanta, GA 30353-0244
                                             Telephone: (407) 420-1414
                                             Facsimile: (407) 867-4791
                                             Email: MGunter@forthepeople.com
                                             Attorneys for Plaintiff
Case 6:19-cv-01272-RBD-GJK Document 17 Filed 11/12/19 Page 2 of 2 PageID 62



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 12th day of November, 2019, I

electronically filed the foregoing using the CM/ECF filing system, which I

understand will send a notice of electronic filing to all parties of record.

                                         /s/ MATTHEW GUNTER
                                         Matthew Gunter, Esq.




                                            2
